Citation Nr: 0634600	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-15 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for residual 
of gunshot wounds of muscle group XIII, with weakness of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1950 to June 
1952.

This appeal is from a January 2005 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in July 2006.  At 
the hearing, the undersigned and the veteran's representative 
discussed the veteran's intent to initiate an appeal from the 
RO's denial of special monthly compensation.  This matter is 
in process at the RO.  It is not within the Board's 
jurisdiction over the instant appeal, and we take no action 
regarding it at this time.

The veteran had a VA examination in December 2004 in which 
the examiner's opinion could be interpreted as the basis for 
a claim for compensation for disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52,747 (Sept. 
7, 2006) (to be codified at 38 C.F.R. § 3.310 (b)).  That 
matter is not within the Board's appellate jurisdiction.  
Determination as to whether the veteran seeks to make such a 
claim is referred to the RO for appropriate action.


FINDING OF FACT

The veteran is rated as 40 percent disabled by severe 
residuals of gunshot wounds affecting muscle group (MG) XIII, 
with weakness of the left leg; that is the highest rating 
authorized by the Schedule for Rating Disabilities for severe 
muscle injury of MG XIII.



CONCLUSION OF LAW

A schedular rating greater than 40 percent for residuals of 
gunshot wounds of MG XIII is not provided by law.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5313 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants in 
prosecuting their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2006).

The veteran applied for an increased disability rating in 
October 2004.  A subsequent VA letter of December 2004, prior 
to initial adjudication of the claim at issue, afforded the 
veteran all aspects of notice mandated by law and regulation, 
except notice of the potential rating and effective date 
elements of his claim.  See Dingess v. Nicholson, 19Vet. App. 
473 (2006).  VA cured that deficiency in a March 2006 letter 
to the veteran and afforded the veteran approximately three 
months to submit additional information and evidence.  The 
time allowed the veteran to act on this additional notice 
prior to transfer of jurisdiction of the case to the Board 
was sufficient to ameliorate any prejudice which might have 
otherwise resulted.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VA has discharged all elements of its notice 
requirements under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Any defects in the timing or language of VA 
implementation of its notice duties have been harmless to the 
veteran's claim.  See Conway v. Principi, 353 F.3d 1359, 1374 
(2004) (Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error").

VA has obtained all pertinent evidence as to which it had 
notice and authorization to obtain.  Repeated requests for 
federal records from the Social Security Administration 
ceased only after the SSA notified VA that it had destroyed 
the requested records.  These were records related to 
disability benefits terminated in December 1975.  VA examined 
the veteran in December 2004.  No additional medical opinion 
is necessary to decide the claim.  There has been no failure 
to obtain private medical records of which VA must notify the 
veteran.  In summary, VA has discharged its duty to assist 
the veteran to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (e).

II.  Increased Rating

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2006), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10. 

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
the entire recorded history of a disability is relevant, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is rated 40 percent disabled for residuals of a 
gunshot wound to the left thigh, MG XIII, evaluated as 
severe.  See 38 C.F.R. §§ 3.56, 4.73, Diagnostic Code (DC) 
5313 (2006).  His service medical records (SMRs) confirm that 
in May 1951, as a result of enemy action, he sustained a 
gunshot wound of the left thigh from small arms fire.  The 
clinical reports showed no nerve or artery damage.  He was 
noted to be eligible for the Purple Heart medal.


VA examination of September 1974 found severe weakness of the 
left leg, lower motor neuron type.  In November 1974 VA 
increased the disability rating to 40 percent effective in 
August 1974 for severe residuals of a gunshot wound with 
residual weakness of the leg.  Subsequent VA examinations of 
July 1995 and December 2004 revealed persistence of the 
weakness.

In addition to his service-connected gunshot wound residuals, 
the veteran has been rated, since June 1995, as permanently 
and totally disabled for VA pension purposes due to non-
service-connected postoperative status, cervical spinal cord 
compression with residual weakness, sensory changes, and 
evidence of upper motor neuron injury, with spastic reflexes 
in the lower extremities.  He has also been found entitled to 
special monthly pension on account of need for regular aid 
and attendance (A&A), from June 1995. 

VA medical records of July through October 1975 reveal the 
veteran had cervical decompression and laminectomy.  
Subsequent VA medical records confirm residual weakness of 
all extremities that has developed into paraplegia with 
significant other impairment which, as noted in the RO's 
rating decision of August 1995, rendered the veteran 
wheelchair bound and in need of A&A benefits.

Comparisons of September 1974, July 1995, and December 2004 
VA compensation examinations with one another are persuasive 
that the veteran's residuals of a gunshot wound of MG XIII of 
the left thigh have been essentially static for many years.  
The most recent VA examination found muscle weakness of the 
service-connected muscle that is not greater than has 
persisted for many years.  In his hearing testimony, the 
veteran stated the opinion that his back, upper extremity, 
and other impairments are all related to the service-
connected gunshot wound.  His belief, however sincere, is a 
medical opinion.  As a lay person, he lacks the medical 
expertise to submit his medical opinion as evidence on a 
matter that can only be proven by competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In a 
March 2006 statement, the veteran requested another VA 
examination.  In light of the long-static nature of his 
disability, the sufficiency of the December 2004 VA 
examination, no additional examination or medical opinion is 
necessary to decide this claim.

The SMRs and subsequent medical evidence are persuasive that 
there is no service-connected peripheral nerve damage from 
the gunshot wound.  Moreover, even if peripheral nerve damage 
from the gunshot wound were identified as causing paralysis 
of the left thigh, it would not be separately ratable, 
because such impairment would result in the same functional 
impairment of the left leg as weakness resulting from the 
muscle injury.  Peripheral nerve paralysis of a body part is 
not separately ratable from muscle injury of the same body 
part unless the injuries affect entirely different functions.  
38 C.F.R. §§ 4.14, 4.55(a); cf. Esteban v. Brown, 6 Vet. App. 
259 (1994) (permitting separate ratings where there is no 
overlap in discrete disabling symptomatology).  The residuals 
of the injury of MG XIII do not include loss of use of the 
left foot or greater leg such that the veteran is a candidate 
for special monthly compensation for loss of use of the left 
foot, nor is the non-service-connected paraplegia a basis for 
consideration of special monthly compensation.  See 
38 U.S.C.A. § 1114 (k), (l); 38 C.F.R. §§ 3.350(a), (b), 
4.63.

The Rating Schedule does not authorize rating in excess of 40 
percent for MG XIII except on an extraschedular basis.  
Spencer v. West, 13 Vet. App. 376, 382 (2000).  The Board 
does not have the authority to award an extraschedular rating 
in the first instance, Floyd v. Brown, 9 Vet. App. 88 (1996), 
but if the Board finds consideration of an extraschedular 
rating is warranted, it will remand the case for submission 
to a VA official with the authority to award that benefit.  
VAOPGCPREC 6-96 (Aug. 16, 1996).

A service-connected disability may be given an extraschedular 
rating when extraordinary circumstances such as marked 
interference with employment or frequent hospitalization due 
to the service-connected disability makes it impracticable to 
apply the VA Rating Schedule to the disability.  38 C.F.R. 
§ 3.321(b)(1).  The evidence of July 1975 shows the veteran 
worked until about a year after the onset of the symptoms 
that led to his cervical spine surgery.  There is no evidence 
showing marked interference with employment or frequent


hospitalization due to the service-connected residuals of MG 
XIII injury.  There is nothing extraordinary about the 
service-connected disability that makes it impracticable to 
apply the Rating Schedule to the disability.  Accordingly, 
the Board will not remand this case for submission for an 
extraschedular rating.

The Board expresses its appreciation for the veteran's 
valorous service in combat during the Korean conflict.


ORDER

A rating in excess of 40 percent for residuals of gunshot 
wounds affecting muscle group XIII, with weakness of the left 
leg, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


